  Case 2:01-cr-80834-AJT ECF No. 375, PageID.3689 Filed 08/27/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                                    Case No. 01-cr-80834
      Plaintiff,
vs.                                                 Hon. Arthur J. Tarnow

ARTHUR BOWLSON,

     Defendants.
__________________________________________________________________

      EX PARTE MOTION FOR AUTHORIZATION TO OBTAIN AN
              EXPERT AT GOVERNMENT EXPENSE

      Defendant, ARTHUR BOWLSON, by and through his panel attorney,

KIMBERLY W. STOUT, moves this Honorable Court pursuant to the Criminal

Justice Act, sub-section (e) of 18 U.S.C. § 3006A, for an Order for authorization to

obtain an EXPERT to be paid out of funds appropriated for the administration of

the Act. In support, Defendant states as follows:

      1.     Defendant has filed a request for an Order reducing his sentence and

             releasing him from prison under the compassionate release provisions

             of 18 U.S.C. § 3582, as modified by the First Step Act.

      2.     Defendant suffers from mental health and other issues. An evaluation

             is needed to identify Defendant’s issues, including a diagnosis,

             prognosis, and treatment.
  Case 2:01-cr-80834-AJT ECF No. 375, PageID.3690 Filed 08/27/20 Page 2 of 2




      3.    The parties have identified John W. Thompson, Jr., M.D., a forensic

            neuro-psychiatrist as a well-versed and qualified expert. Dr.

            Thompson’s curriculum vitae and fee schedule is attached.

      WHEREFORE, Defendant respectfully requests this Honorable Court

authorize his through counsel to obtain an Expert at Government Expense.



                                           Respectfully submitted,


                                           /s/Kimberly W. Stout______
                                           Kimberly W. Stout (P38588)
                                          370 E. Maple, 3rd FL
                                          Birmingham, MI 48009
                                          (248) 258-3181




Dated: August 27, 2020
